Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-18 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-26 of U.S. Patent No. US 10,655,176.
The instant claims are obvious over the conflicting claims because it would have been obvious to apply the familiar nucleotide mixtures of the conflicting claims to the techniques of the conflicting claims as suggested by the conflicting claims with a reasonable expectation of success.
Specifically, instant claim 1 states:
1. A method of nucleic acid detection, comprising .
(a) sequentially contacting a primed template nucleic acid with first and second mixtures under ternary complex stabilizing conditions, wherein each of the mixtures comprises a polymerase and nucleotide cognates for four different base types in the primed template nucleic acid, wherein each of the mixtures comprises a first subset of two exogenously labeled nucleotides that produce detectable signals and a second subset of two nucleotides that do not produce the detectable signals, wherein the mixtures differ by at least one type of nucleotide cognate;
(b) examining the first and second mixtures separately to detect ternary complexes that produce the signals; and
(c) identifying the next correct nucleotide for the primed template nucleic acid molecule, wherein the next correct nucleotide is identified as a cognate of a first base type if ternary complex is detected in the first mixture but not the second mixture, and wherein the next correct nucleotide is 

The conflicting claims teach:
1. A method of determining a nucleic acid sequence, comprising:
(a) contacting a primed template nucleic acid with a series of mixtures for forming stabilized ternary complexes; wherein each of the mixtures comprises a polymerase and nucleotide cognates for at least two different base types suspected of being present at the next template position of the template nucleic acid; wherein the mixtures differ by the presence or absence of at least one type of nucleotide cognate; wherein the stabilized ternary complexes are prevented from covalently incorporating nucleotides from the mixtures into the primed template nucleic acid;
(b) monitoring the next template position for stabilized ternary complexes formed by the series of mixtures;
wherein a signal state indicates presence or absence of a stabilized ternary complex formed at the next template position by each of the mixtures within said series of mixtures, thereby determining a series of signal states that encodes a base call for the next template position; and
(c) decoding the series of signal states to distinguish a correct base call for the next template position from an erroneous base call for the next template position.

14. The method of claim 1, wherein the mixtures differ by the presence of a nucleotide cognate for a first base type in a first mixture of the series of mixtures and absence of the nucleotide cognate for the first base type in a second mixture of the series of mixtures.

21. The method of claim 1, wherein the mixtures differ by a first type of exogenous label being attached to a nucleotide cognate for a first base type in a first mixture of the series of mixtures and absence of the first type of exogenous label from nucleotide cognates for the first base type in a second mixture of the series of mixtures.

In other words, the conflicting claims suggest to use the instant claimed nucleotide mixture “wherein each of the mixtures comprises . . . nucleotide cognates for four different base types in the primed template nucleic acid, wherein each of the mixtures comprises a first subset of two exogenously labeled nucleotides that produce detectable 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine the familiar techniques of the conflicting claims as suggested therein with a reasonable expectation of success.

Instant claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-29 of U.S. Patent No. US 10,161,003.
The instant claims are obvious over the conflicting claims because it would have been obvious to apply the familiar nucleotide mixtures of the conflicting claims to the techniques of the conflicting claims as suggested by the conflicting claims with a reasonable expectation of success.
Specifically, instant claim 1 states:
1. A method of nucleic acid detection, comprising .
(a) sequentially contacting a primed template nucleic acid with first and second mixtures under ternary complex stabilizing conditions, wherein each of the mixtures comprises a polymerase and nucleotide cognates for four different base types in the primed template nucleic acid, wherein each of the mixtures comprises a first subset of two exogenously labeled nucleotides that produce detectable signals and a second subset of two nucleotides that do not produce the detectable signals, wherein the mixtures differ by at least one type of nucleotide cognate;
(b) examining the first and second mixtures separately to detect ternary complexes that produce the signals; and
(c) identifying the next correct nucleotide for the primed template nucleic acid molecule, wherein the next correct nucleotide is identified as a cognate of a first base type if ternary complex is detected in the first mixture but not the second mixture, and wherein the next correct nucleotide is identified as a cognate of a second base type if ternary complex is detected in the second mixture but not the first mixture.

The conflicting claims teach:
1. A method of determining a nucleic acid sequence, comprising:
(a) contacting a primed template nucleic acid with a series of mixtures for forming ternary complexes, wherein each of the mixtures comprises a polymerase and nucleotide cognates for at least two different base types suspected of being present at the next template position of the template nucleic acid, wherein the mixtures differ by the presence or absence of at least one type of nucleotide cognate;
(b) monitoring the next template position for ternary complexes formed by the series of mixtures, wherein a signal state indicates presence or absence of ternary complex formed at the next template position by each individual mixture, thereby determining a series of signal states that encodes a base call for the next template position; and
(c) decoding the series of signal states to distinguish a correct base call for the next template position from an error in the base call.

23. The method of claim 1, wherein each of the mixtures comprises nucleotide cognates for at least two and no more than two of four different base types suspected of being in the primed template nucleic acid.

24. The method of claim 1, wherein the mixtures differ by the number or type of label attached to at least one type of nucleotide cognate.

In other words, the conflicting claims suggest to use the instant claimed nucleotide mixture “wherein each of the mixtures comprises . . . nucleotide cognates for four different base types in the primed template nucleic acid, wherein each of the mixtures comprises a first subset of two exogenously labeled nucleotides that produce detectable signals and a second subset of two nucleotides that do not produce the detectable signals, wherein the mixtures differ by at least one type of nucleotide cognate.”
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine the familiar techniques of the conflicting claims as suggested therein with a reasonable expectation of success.

Instant claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-23 of U.S. Patent No. US 9,951,385.
The instant claims are obvious over the conflicting claims because it would have been obvious to apply the familiar nucleotide mixtures of the conflicting claims to the techniques of the conflicting claims as suggested by the conflicting claims with a reasonable expectation of success.
Specifically, instant claim 1 states:
1. A method of nucleic acid detection, comprising .
(a) sequentially contacting a primed template nucleic acid with first and second mixtures under ternary complex stabilizing conditions, wherein each of the mixtures comprises a polymerase and nucleotide cognates for four different base types in the primed template nucleic acid, wherein each of the mixtures comprises a first subset of two exogenously labeled nucleotides that produce detectable signals and a second subset of two nucleotides that do not produce the detectable signals, wherein the mixtures differ by at least one type of nucleotide cognate;
(b) examining the first and second mixtures separately to detect ternary complexes that produce the signals; and
(c) identifying the next correct nucleotide for the primed template nucleic acid molecule, wherein the next correct nucleotide is identified as a cognate of a first base type if ternary complex is detected in the first mixture but not the second mixture, and wherein the next correct nucleotide is identified as a cognate of a second base type if ternary complex is detected in the second mixture but not the first mixture.

The conflicting claims teach:
1. A method of nucleic acid detection, comprising steps of:
(a) contacting a primed template nucleic acid with a polymerase and a first mixture of nucleotides under conditions for forming a ternary complex at a nucleotide position in the template, wherein the first mixture comprises
a nucleotide cognate of a first base type comprising a label that produces a first signal;
a nucleotide cognate of a second base type comprising a label that produces the first signal;

a nucleotide cognate of a fourth base type comprising a label that produces the second signal;
(b) contacting the primed template nucleic acid with a polymerase and a second mixture of nucleotides under conditions for forming a ternary complex at the nucleotide position in the template, wherein the second mixture comprises
a nucleotide cognate of the first base type comprising a label that produces the first signal;
a nucleotide cognate of a second base type comprising a label that produces the second signal;
a nucleotide cognate of a third base type comprising a label that produces the second signal; and
a nucleotide cognate of the fourth base type comprising a label that produces the first signal; and
(c) examining products of steps (a) and (b) for signals produced by a ternary complex that comprises the primed template nucleic acid, a polymerase and a next correct nucleotide.

10. A method of nucleic acid detection, comprising:
(a) sequentially contacting a primed template nucleic acid with first and second mixtures under conditions for forming a ternary complex, wherein each of the mixtures comprises a polymerase and nucleotide cognates for at least two of four different base types in the primed template nucleic acid, wherein the first mixture comprises
a nucleotide cognate of a first base type comprising a label that produces a first signal;
a nucleotide cognate of a second base type comprising a label that produces the first signal;
a nucleotide cognate of a third base type comprising a label that produces a second signal; and
a nucleotide cognate of a fourth base type comprising a label that produces the second signal; and the second mixture comprises
a nucleotide cognate of the first base type comprising a label that produces the first signal;
a nucleotide cognate of a second base type comprising a label that produces the second signal;
a nucleotide cognate of a third base type comprising a label that produces the second signal; and
a nucleotide cognate of the fourth base type comprising a label that produces the first signal;

(c) identifying the next correct nucleotide for the primed template nucleic acid molecule, wherein the next correct nucleotide is identified as a cognate of one of the four different base types if ternary complex is detected in the two mixtures.
11. The method of claim 10, wherein step (a) comprises sequentially contacting the primed template nucleic acid with at least three mixtures under conditions for forming a ternary complex, wherein each of the mixtures comprises a polymerase and nucleotide cognates for four different base types in the primed template nucleic acid, wherein the mixtures differ by at least one type of nucleotide cognate.

In other words, the conflicting claims suggest to use the instant claimed nucleotide mixture “wherein each of the mixtures comprises . . . nucleotide cognates for four different base types in the primed template nucleic acid, wherein each of the mixtures comprises a first subset of two exogenously labeled nucleotides that produce detectable signals and a second subset of two nucleotides that do not produce the detectable signals, wherein the mixtures differ by at least one type of nucleotide cognate.”
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine the familiar techniques of the conflicting claims as suggested therein with a reasonable expectation of success.

Instant claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-42 of U.S. Patent No. US 10,294,514.
The instant claims are obvious over the conflicting claims because it would have been obvious to apply the familiar nucleotide mixtures of the conflicting claims to the 
Specifically, instant claim 1 states:
1. A method of nucleic acid detection, comprising .
(a) sequentially contacting a primed template nucleic acid with first and second mixtures under ternary complex stabilizing conditions, wherein each of the mixtures comprises a polymerase and nucleotide cognates for four different base types in the primed template nucleic acid, wherein each of the mixtures comprises a first subset of two exogenously labeled nucleotides that produce detectable signals and a second subset of two nucleotides that do not produce the detectable signals, wherein the mixtures differ by at least one type of nucleotide cognate;
(b) examining the first and second mixtures separately to detect ternary complexes that produce the signals; and
(c) identifying the next correct nucleotide for the primed template nucleic acid molecule, wherein the next correct nucleotide is identified as a cognate of a first base type if ternary complex is detected in the first mixture but not the second mixture, and wherein the next correct nucleotide is identified as a cognate of a second base type if ternary complex is detected in the second mixture but not the first mixture.

The conflicting claims teach:
23. A method of identifying a nucleotide comprising a base complementary to the next base of a template strand immediately downstream of a primer in a primed template nucleic acid molecule, said method comprising:
(a) providing the primed template nucleic acid molecule;
(b) contacting the primed template nucleic acid molecule with a first reaction mixture that comprises a polymerase, but does not comprise any nucleotide, whereby a binary complex forms;
(c) contacting the binary complex with a second reaction mixture that comprises a plurality of different nucleotide molecules, whereby a stabilized ternary complex forms if one of the plurality of different nucleotide molecules comprises the base complementary to the next base of the template strand;
(d) detecting, without incorporating any nucleotide into the primer, any of the stabilized ternary complex that may have formed;
(e) contacting the primed template nucleic acid molecule, after step (d), with a third reaction mixture that comprises at least one of the different nucleotide molecules and that does not comprise a first nucleotide molecule of the plurality of different nucleotide molecules;

(g) identifying the nucleotide that comprises the base complementary to the next base of the template strand using results from both of detecting steps (d) and (f).

24. The method of claim 22, wherein the plurality of different nucleotide molecules comprises a plurality of different unlabeled nucleotide molecules.

25. The method of claim 24, wherein the polymerase of the first reaction mixture comprises an exogenous fluorescent label producing a detectable signal that is substantially unchanged in the presence or absence of the next correct nucleotide.

26. The method of claim 24, wherein the first reaction mixture comprises four different types of native nucleotide molecules, and the second reaction mixture does not comprise one of the four different types of native nucleotide molecules.

27. The method of claim 24, wherein the first reaction mixture comprises two different types of native nucleotide molecules, and the second reaction mixture does not comprise one of the two different types of native nucleotide molecules.

In other words, the conflicting claims suggest to use the instant claimed nucleotide mixture “wherein each of the mixtures comprises . . . nucleotide cognates for four different base types in the primed template nucleic acid, wherein each of the mixtures comprises a first subset of two exogenously labeled nucleotides that produce detectable signals and a second subset of two nucleotides that do not produce the detectable signals, wherein the mixtures differ by at least one type of nucleotide cognate.”
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine the familiar techniques of the conflicting claims as suggested therein with a reasonable expectation of success.

Instant claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-16 of U.S. Patent No. US 10,633,692.
The instant claims are obvious over the conflicting claims because it would have been obvious to apply the familiar nucleotide mixtures of the conflicting claims to the techniques of the conflicting claims as suggested by the conflicting claims with a reasonable expectation of success.
Specifically, instant claim 1 states:
1. A method of nucleic acid detection, comprising .
(a) sequentially contacting a primed template nucleic acid with first and second mixtures under ternary complex stabilizing conditions, wherein each of the mixtures comprises a polymerase and nucleotide cognates for four different base types in the primed template nucleic acid, wherein each of the mixtures comprises a first subset of two exogenously labeled nucleotides that produce detectable signals and a second subset of two nucleotides that do not produce the detectable signals, wherein the mixtures differ by at least one type of nucleotide cognate;
(b) examining the first and second mixtures separately to detect ternary complexes that produce the signals; and
(c) identifying the next correct nucleotide for the primed template nucleic acid molecule, wherein the next correct nucleotide is identified as a cognate of a first base type if ternary complex is detected in the first mixture but not the second mixture, and wherein the next correct nucleotide is identified as a cognate of a second base type if ternary complex is detected in the second mixture but not the first mixture.

The conflicting claims teach:
1. A method for identifying a nucleotide of a nucleic acid, comprising:
(a) providing a solid support that is attached to a primed template nucleic acid molecule, wherein the solid support is in contact with a first reaction mixture that comprises a polymerase and a plurality of different nucleotide types,
wherein the primed template nucleic acid molecule, the polymerase and one of the plurality of different nucleotide types form a stabilized ternary complex on the solid support;

(c) monitoring stability of the ternary complex on the solid support during the progressive removal of the nucleotide types, without incorporating any nucleotide into the primer; and
(d) identifying the nucleotide that comprises the base complementary to the next base of the template strand using results from step (c).

2. The method of claim 1, wherein the progressively removing of step (b) comprises exchanging the first reaction mixture with a second reaction mixture that does not include a first nucleotide type of the plurality of different nucleotide types.

3. The method of claim 2, wherein the monitoring of step (c) comprises observing dissociation of the ternary complex in the second reaction mixture and step (d) comprises identifying the first nucleotide type as the nucleotide that comprises the base complementary to the next base of the template strand..

9. The method of claim 1, wherein the nucleotides in the plurality of different nucleotide types comprise exogenous labels.

10. The method of claim 9, wherein step (c) comprises detecting dissociation of the exogenous labels from the primed template nucleic acid molecule on the solid support.

11. The method of claim 9, wherein each type of nucleotide in the plurality of different nucleotide types is linked to a different type of label.

12. The method of claim 9, wherein the different types of nucleotides in the plurality of different nucleotide types are linked to the same type of label.

13. The method of claim 1, wherein the polymerase comprises an exogenous label and wherein step (c) comprises detecting the exogenous label.

14. The method of claim 13, wherein step (c) comprises detecting dissociation of the exogenous labels from the primed template nucleic acid molecule on the solid support.



In other words, the conflicting claims suggest to use the instant claimed nucleotide mixture “wherein each of the mixtures comprises . . . nucleotide cognates for four different base types in the primed template nucleic acid, wherein each of the mixtures comprises a first subset of two exogenously labeled nucleotides that produce detectable signals and a second subset of two nucleotides that do not produce the detectable signals, wherein the mixtures differ by at least one type of nucleotide cognate.”
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine the familiar techniques of the conflicting claims as suggested therein with a reasonable expectation of success.

Prior Art
The claims are allowable over the prior art because the prior art fails to teach or suggest identifying the next correct nucleotide for the primed template nucleic acid molecule, wherein the next correct nucleotide is identified as a cognate of a first base type if ternary complex is detected in the first mixture but not the second mixture.  The closest prior art teaches detecting labeled dATP, dCTP and/or dGTP in a first flow mixture, followed by labeled dATP, dCTP and/or dTTP in a second flow mixture (US 2014/0255919, paras. 0207-0215).  Although these “mixtures differ by at least one type of nucleotide cognate,” yet the detection scheme is not identifying the next correct nucleotide for the primed template nucleic acid molecule, wherein the next correct nucleotide is identified as a cognate of a first base type if ternary complex is detected in 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/AARON A PRIEST/Primary Examiner, Art Unit 1637